Citation Nr: 0929055	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  03-21 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a left shoulder injury.

2.  Entitlement to an initial disability rating in excess of 
10 percent for chondromalacia of the right knee.

3.  Entitlement to an initial disability rating in excess of 
10 percent for chondromalacia of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 
1993.  Service in Southwest Asia and award of the 
Distinguished Flying Cross is evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Procedural history

The Veteran's March 1993 claims for entitlement to service 
connection for, among other things, bilateral knee and a left 
shoulder condition were denied in a June 1993 rating 
decision.  The Veteran disagreed and perfected an appeal.  In 
a November 1998 decision, the Board remanded the claims for 
further evidentiary development.  The Veteran's claims for 
service connection were granted in a January 2002 rating 
decision and each was evaluated as noncompensably disabling 
effective February 1, 1993, the day after the Veteran was 
discharged from active duty.  The Veteran disagreed with the 
initial evaluations and perfected an appeal.

In February 1995, the Veteran and his representative 
presented evidence and testimony in support of his claims 
before a local hearing offer at a hearing at the RO.  In 
January 2007, the Veteran and his representative presented 
evidence and testimony in support of his claims at a hearing 
at the RO before the undersigned Veterans Law Judge (VLJ).  
Transcripts of those hearings have been associated with the 
Veteran's VA claims folder.

In an August 2007 decision, the Board remanded the Veteran's 
claims for further evidentiary development.  In a September 
2008 decision, the Board remanded the Veteran's claims for 
further procedural development.

In an October 2007 rating decision, the RO granted a 10 
percent disability rating for the Veteran's service-connected 
bilateral knee and left shoulder disabilities, all effective 
February 1, 1993.


FINDINGS OF FACT

1.  The Veteran's service-connected left shoulder disability 
is manifested by pain upon lifting or rotational movement. 

2.  The Veteran's service-connected right knee disability is 
manifested by complaints of instability and limited range of 
motion due to pain.

3.  The Veteran's service-connected left knee disability is 
manifested by painful range of motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for service-connected residuals of a left shoulder 
injury have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5010 and 5003 
(1993) and (2008).

2.  The criteria for a disability rating in excess of 10 
percent for service-connected right knee chondromalacia have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1993) and (2008).

3.  The criteria for a disability rating in excess of 10 
percent for service-connected left knee chondromalacia have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5260, and 5261 (1993) and 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his service-connected bilateral 
knee and left shoulder disabilities are worse than VA 
recognizes.  He seeks disability ratings in excess of the 
currently assigned 10 percent disability ratings.

The Board will address preliminary matters and then render a 
decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claim for 
further procedural and evidentiary development in remands 
dated August 2007 and September 2008.  Specifically, in the 
August 2007 remand the Board ordered VBA to provide the 
Veteran with an orthopedic examination to determine the 
nature and extent of impairment of the Veteran's knee 
disabilities, including ranges of motion and any limitations 
due to pain.  Similarly, the August 2007 remand required VBA 
to provide the Veteran with a medical examination to 
determine the extent of impairment caused by his service-
connected left shoulder disability.  Last, the August 2007 
remand required VBA to notify the Veteran of the importance 
of attending the medical examinations and to explain the 
consequences of not attending.

The September 2009 remand required VBA to provide the Veteran 
with all required legal notice, including notice regarding 
claims for increased disability ratings and notice required 
by the Court of Appeals for Veterans Claims holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  
With regard to the August 2007 remand, the Board observes 
that the Veteran was examined in August 2007 by a VA examiner 
who described the nature and extent of the Veteran's 
bilateral knee and left shoulder disabilities, including 
ranges of motion and findings of impairment due to pain.  The 
Board also notes that the Veteran was provided notice of the 
impending examinations and of the consequences of not 
attending the examinations in a letter dated August 2007.  
With regard to the September 2008 remand order, as is 
discussed in detail below, the Board notes that all legally 
required has been provided to the Veteran.

In sum, the Board finds that VBA has substantially complied 
with both the August 2007 and September 2008 Board remands.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, all of the Veteran's claims arise from 
disagreements with initial disability ratings assigned after 
grant of service connection.  The United States Court of 
Appeals for the Federal Circuit and the United States Court 
of Appeals for Veterans Claims (Court) have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet.App. 128 
(2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Moreover, since VA's notice criteria was satisfied 
because the RO granted the Veteran's claim for service 
connection, the Board also finds that VA does not run afoul 
of the Court's recent holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

The Board observes that the Veteran has not contended, nor 
does the record indicate, that his claim has been prejudiced 
by a lack of notice.  See Goodwin supra at 137 [Where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements].  Finally, the Board notes that the Veteran was 
provided notice in a letter dated October 2008 that in order 
to substantiate an increased disability rating, the evidence 
must show that the service-connected disability has gotten 
worse.  

The Veteran was also provided notice in a letter dated August 
2003 that a claim for service connection required evidence of 
veteran status, existence of a disability, and a connection 
between service and the disability.  Furthermore, the Veteran 
was provided notice in letters dated March and December 2006, 
August 2007 and October 2008 how VA determined a disability 
rating and an effective date.  These letters comply with the 
Court's requirement stated in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

All notices were prior to the date of the last adjudication 
of the Veteran's claims, May 2009.  Thus, the Veteran had a 
meaningful opportunity to participate in the adjudication of 
his service connection claims.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).  See also Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the 
Federal Circuit Court held that a SOC or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In addition, the letters dated August 2003 and October 2008 
notified the Veteran that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records. 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, all pertinent VA medical records 
and all private medical records identified by the Veteran.  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  In this case, the Veteran was provided an 
examination in August 2007 regarding his claims for 
entitlement to a disability rating in excess of 10 percent 
disabling.  VA has further assisted the Veteran throughout 
the course of this appeal by providing him with statements of 
the case which informed him of the laws and regulations 
relevant to his claims.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As indicated in the Introduction, the Veteran 
presented testimony and evidence at a January 2007 hearing at 
the RO before the undersigned VLJ.  

The Board will therefore proceed to a decision on the merits.  

Entitlement to an initial disability rating in excess of 10 
percent for residuals of a left shoulder injury.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).
Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2008).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In this case, the Board 
has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  For the reasons stated 
below, the Board finds there is no more appropriate 
diagnostic code available under the Rating Schedule for 
rating this disability.  

The Veteran seeks a disability rating in excess of 10 percent 
for his service-connected residuals of left shoulder injury.  
The RO rated the Veteran's left shoulder disability under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5010, 
5003.  Diagnostic Code 5201 [Arm, limitation of motion of] 
provides for disability associated with the limitation of 
motion of the arm.  Diagnostic Code 5010 [Arthritis, due to 
trauma, substantiated by X-ray findings] directs the rating 
official to rate the disability using the rating criteria of 
Diagnostic Code 5003 [Arthritis, degenerative (hypertrophic 
or osteo-arthritis].  As noted below, Diagnostic Code 5003 
provides that when limitation of motion of the specific joint 
is noncompensable and there is x-ray evidence of arthritis, 
then the application of a 10 percent disability rating is 
appropriate.

The medical evidence of record indicates that the Veteran has 
complained of pain when he lifts his left arm above shoulder 
level or rolls on his left shoulder during sleep.  A February 
1999 VA examiner reported a diagnosis of "residuals of left 
shoulder injury with a history of tendinitis and degenerative 
changes of the A-C joint."  A July report of Dr. T.D., M.D., 
shows a diagnosis of osteoarthritis of the left shoulder.  An 
August 2007 VA examiner diagnosed the Veteran's left shoulder 
condition as "impingement syndrome with objective findings 
of early decrease in range of motion."  Finally, the medical 
evidence establishes that the Veteran's dominant hand is his 
right hand.  For those reasons, the Board finds that the 
application of Diagnostic Codes of 5201, 5010 and 5003 are 
the most appropriate.  The Board observes that the Veteran 
has not contended any other diagnostic code is more 
appropriate.  

Specific schedular criteria

The Veteran's effective date is February 1, 1993, the day 
after his discharge from active duty.  The Board observes 
that the criteria of Diagnostic Codes 5201, 5010 and 5003 
have not changed since 1993.  

Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint will be rated under the criteria 
for limitation of motion of the affected joint.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1993 and 
2008).  For the purpose of rating disabilities due to 
arthritis, the shoulder is considered a major joint.  See 
38 C.F.R. § 4.45 (1993 and 2008).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1993 
and 2008).

A 20 percent disability rating is warranted for 
limitation of motion of the arm at shoulder level.  A 20 
percent disability rating is also warranted for 
limitation of the minor upper extremity to midway 
between the side and the shoulder.  A 30 percent 
disability rating is warranted for limitation of the 
minor upper extremity to 25 degrees from the side.  See 
38 C.F.R. §4.71a, Diagnostic Code 5201 (1993) and 
(2008).

Schedular rating

An April 18, 1991 left shoulder x-ray shows "no significant 
abnormality."  According to a July 1994 report by Dr. T.D., 
the 1991 x-ray showed that there was "no sign of arthritis 
other than slight irregularity at the AC joint noted on the 
right side."  A January 1995 summary of findings of a 
functional capacity evaluation states that the Veteran's 
isometric strength testing was average in left shoulder 
flexion, but "endurance losses were noted to both upper 
extremities as measure over time."  The January 1995 report 
states that the Veteran showed range of motion loss to his 
left shoulder, but that his limitation of motion did "not 
significant limit his functional abilities."  

A February 1999 VA examiner reported that the Veteran 
complained of chronic left shoulder pain and that he 
experienced pain when he reached overhead or lifted objects 
overhead.  The February 1999 examiner reported the left 
shoulder range of motion of flexion of 165 degrees, abduction 
of 180 degrees, internal rotation of 90 degrees and external 
rotation of 90 degrees, with reports of pain in all range of 
motion.  After examining the Veteran and reviewing the 
Veteran's VA claims folder, the February 1999 examiner 
concluded that the Veteran "has early degenerative changes 
at the A-C joint."  The examiner also stated that while the 
Veteran reported pain on range of motion testing, "no 
demonstrable weakness [is] noted at this time."  But he also 
stated that "it is not feasible to attempt to express any of 
this in terms of additional limitation of motion as this 
cannot be determined with any degree of medical certainty."  

An August 2007 VA examiner reported that the Veteran 
complained of stiffness and decrease in range of motion of 
his left shoulder, particularly while lifting and exacerbated 
by rotation of the shoulder.  The Veteran reported flare-ups 
of pain associated with increased activities.  The examiner 
reported ranges of motion of forward flexion of 0-to-170 
degrees, abduction from 0-to170 degrees, and normal external 
and internal rotation of 0-90 degrees.  The examiner stated 
that repetitive range of motion of three times is associated 
with "some increased pain, fatigue and weakness."  No lack 
of endurance or change in range of motion was noted with 
repetitive motion.  Finally, the examiner found that, with 
regard to the service-connected left shoulder disability, 
"there are no objective findings to indicate that the 
Veteran is limited in his ability to work or to maintain 
substantial gainful employment."

After reviewing the medical evidence of record, the Board 
notes that the Veteran's ranges of motion do not meet the 
criteria of Diagnostic Code 5201 and therefore would be 
noncompensable under those criteria.  However, as noted, 
under Diagnostic Code 5003, the Veteran is entitled to a 10 
percent disability rating because there is x-ray evidence 
that has been interpreted to show degenerative changes of the 
left shoulder.  Thus, the Veteran meets the criteria for a 10 
percent disability rating throughout the period from his 
effective date to the most recent VA examination date, but he 
does not meet the criteria for a higher disability rating.

DeLuca considerations

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45.    

The Board has no reason to doubt that the Veteran experiences 
left shoulder pain that is exacerbated by lifting and use 
above his head.  However, VA examiners, after noting the 
Veteran's pain, found range of motion was not limited by 
fatigue, weakness, lack or endurance, or lack of 
incoordination, but was limited by pain.  

For these reasons, the Board finds that additional 
disability, over and above the 
10 percent rating which has already been assigned is not 
warranted.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

After reviewing the entire record, the Board notes that the 
evidence does not support a finding that the Veteran's 
condition was worse during any period since his effective 
date of service connection, February 1, 1993.  Thus, staged 
ratings are not appropriate in this case.

Entitlement to an initial disability rating in excess of 10 
percent for chondromalacia of the right knee.

Entitlement to an initial disability rating in excess of 10 
percent for chondromalacia of the left knee.

Because the issues present similar facts and identical law, 
they will be addressed in a single analysis.

The relevant law and regulations for increased disability 
ratings and rating musculoskeletal disabilities are stated 
above and will not be repeated here.

Analysis

Assignment of diagnostic code

As above, the Board must assess whether the Veteran's claims 
have been rated under the most appropriate diagnostic 
criteria.  The Veteran's knee disabilities have been rated 
under Diagnostic Codes 5257 [Knee, other impairment of: 
recurrent subluxation or lateral instability].  The Board 
notes that the criteria of Diagnostic Code 5257 have not 
changed between 1993 and 2008.  For the reasons stated below, 
the Board finds there is no more appropriate diagnostic code 
available under the Rating Schedule for rating the Veteran's 
right knee disability, but that there is insufficient 
evidence of instability or subluxation regarding the 
Veteran's left knee.  

The Veteran has complained that he experiences stabbing knee 
pain (see February 1995 hearing transcript at page 15], and 
more recently complained that he has difficulty going up and 
down stairs and has experienced chronic pain and instability 
of the knees.  See January 2007 hearing transcript at pages 5 
and 11.  A February 1999 VA examination report states the 
Veteran's range of motion for his knees was 0-to-140 degrees 
with out pain on motion, but "slight patellofemoral 
crepitance" was noted.  No "ligamentous instability" of 
either knee was noted.  The examiner noted that x-ray 
evidence revealed "normal knees."  

A July 1994 examination report by Dr. T.D. shows knee range 
of motion from 0-to135 degrees and a diagnosis of 
chondromalacia patella bilaterally.  The August 2007 VA 
examiner noted limited range of motion for both knees, normal 
x-ray for both knees and diagnosed the Veteran with "right 
knee, post medial meniscal tear with objective findings of 
decreased function," and "left knee, with medical meniscal 
tear with objective findings of decreased function."

An August 2002 report by G.C., a private physician's 
assistant, reported that the Veteran had "severe 
osteoarthritis diffusely of ankles, knees and back."  A 
January 2006 MRI examination report states that the scan 
showed a "torn medical meniscus left knee," "plica" of the 
bilateral knees.  A January 2007 report by S.W., a 
physician's assistant, stated that the Veteran's right knee 
had minimal swelling and full range of motion with x-ray 
evidence showing "no significant worsening of his early 
degenerative joint disease."

The Board notes that the Veteran's bilateral knee 
disabilities have been rated as 10 percent disabling since 
February 1, 1993.  The medical evidence supports a conclusion 
that the primary complaint of the Veteran is of pain in both 
knees.  The Veteran also complained of instability and 
occasional locking of his right knee.  See January 2007 
hearing transcript at pages 10-11.  The medical evidence does 
not indicate any locking, but only complaints of "some" 
instability of the right knee, and no locking or instability 
of the left knee.  See August 2007 VA medical examination 
report.

After review of the medical record, the Board finds that 
Diagnostic Code 5257 is the most appropriate rating criteria 
for the Veteran's right knee.  However, the Board finds that 
Diagnostic Codes 5260 and 5261 [Leg, limitation of flexion 
and extension] are the most appropriate rating criteria for 
the Veteran's left knee.  The Board notes that there is no 
evidence of ankylosis or removal of cartilage from the 
Veteran's left knee.  Thus, Diagnostic Codes 5256 and 5258 
are not for application.
Specific schedular criteria

A slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation. A 20 percent evaluation requires moderate 
impairment, and a 30 percent evaluation requires severe 
impairment. See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1994) and (2008).
 
The words "moderate" and severe" are not defined in the VA 
Schedule for Rating Disabilities. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just". 38 C.F.R. § 4.6 (1994) and (2008).

The Board observes in passing that "moderate" is defined as 
"of average or medium quality, amount, scope, range, etc." 
See Webster's New World Dictionary, Third College Edition 
(1988) 871. Although the word "severe" is not defined in VA 
regulations, "severe" is generally defined as "of a great 
degree: serious." See Webster's Ninth New Collegiate 
Dictionary (1990) 1078.

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1993) and (2008).
Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint will be rated under the criteria 
for limitation of motion of the affected joint.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1993 and 
(2008).  For the purpose of rating disabilities due to 
arthritis, the knee is considered a major joint.  See 
38 C.F.R. § 4.45 (1993 and (2008).

Under 38 C.F.R. § 4.71 a, Diagnostic Code 5260 (1993) and 
(2008), limitation of flexion of the leg provides a non-
compensable rating if flexion is limited to 60 degrees, a 10 
percent rating where flexion is limited to 45 degrees, a 20 
percent rating where flexion is limited to 30 degrees, and a 
maximum 30 percent rating if flexion is limited to 15 
degrees. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (1993) and 
(2003), limitation of extension of the leg provides a non-
compensable rating if extension is limited to five degrees, a 
10 percent rating if limited to 10 degrees, a 20 percent 
rating if limited to 15 degrees, a 30 percent rating if 
limited to 20 degrees, a 40 percent rating if limited to 30 
degrees, and a 50 percent rating if limited to 45 degrees. 

Normal range of motion for the knee is defined as follows: 
flexion, zero degrees to 140 degrees; and extension, 140 
degrees to zero degrees.  See 38 C.F.R. § 4.71, Plate II 
(2008).

Schedular rating

Right knee

As noted above, the Veteran complains of "some" laxity of 
the right knee joint.  He contends that this makes climbing 
or descending stairs a difficult task, prevents him from 
walking long distances, squatting or kneeling, and standing 
or sitting for long periods.  The August 2007 examiner noted 
range of motion of flexion from 0-to-112 degrees, and full 
extension.  There is no finding of abnormal motion, 
instability or laxity of the right knee joint.

As stated above, a February 1999 VA examination report states 
the Veteran's range of motion for his knees was 0-to-140 
degrees with out pain on motion, but "slight patellofemoral 
crepitance" was noted.  No "ligamentous instability" of 
either knee was noted.  The examiner noted that x-ray 
evidence revealed "normal knees."  A July 1994 examination 
report by Dr. T.D. shows knee range of motion from 0-to135 
degrees and a diagnosis of chondromalacia patella 
bilaterally.  Finally, the Veteran submitted the examination 
reports of orthopedic providers who determined February 2002 
x-ray evidence showed "slight lateral patellar subluxation 
on the right."  

After review of the entire record, the Board finds that the 
medical evidence supporting a conclusion that the Veteran has 
"slight" subluxation of the right knee is at least in 
equipoise.  As noted above, the criteria of Diagnostic Code 
5257 provide for a 10 percent disability rating for a 
"slight" degree of subluxation of the knee joint.  For 
those reasons, the Board finds that the Veteran's right knee 
disability meets the criteria for a 10 percent disability 
rating.  However, the Board also finds that there is no 
evidence of a moderate or severe degree of subluxation of the 
Veteran's right knee joint disability.  Thus, the Board finds 
that additional disability, over and above the 10 percent 
rating which has already been assigned, is not warranted.

Left knee

As noted above, the Board has determined that the medical 
evidence does not support rating the Veteran's left knee 
disability under the criteria of Diagnostic Code 5257 because 
there is no evidence of instability or subluxation of the 
left knee.  Thus, the Board has determined that Diagnostic 
Codes 5060 and 5061 are more appropriately applied.

A July 1994 examination report by Dr. T.D. shows knee range 
of motion from 0-to135 degrees and a diagnosis of 
chondromalacia patella bilaterally.  A February 1999 VA 
examination report states the Veteran's range of motion for 
his knees was 0-to-140 degrees with out pain on motion, but 
"slight patellofemoral crepitance" was noted.  The August 
2007 examiner noted flexion of 0-to-130 degrees and full 
extension.

As noted above, Diagnostic Code 5260 provides for a 
noncompensable disability rating for flexion of up to 60 
degrees.  The medical evidence shows that the Veteran's range 
of motion far exceeds those criteria.  Moreover, the 
Veteran's extension has been consistently reported to be 
normal or 0 degrees.  Thus, his left knee range of motion 
does not meet the criteria of a compensable disability under 
Diagnostic Code 5261 either. 

As noted above, there is a single report indicating the 
Veteran has diffuse arthritis and "severe degenerative joint 
disease."  The August 2002 report states that the Veteran 
presented "with severe osteoarthritis diffusely of ankles, 
knees and back."  However, the Board finds that the August 
2002 finding is not substantiated with medical evidence nor 
is it corroborated by earlier or later medical examinations, 
specifically not as it pertains to the Veteran's left knee.  
Indeed, other x-ray and MRI evidence indicates the Veteran's 
left knee is normal.  

Similarly the February 2002 medical report indicating 
"possible internal derangement, both knees," is not 
substantiated by the medical evidence of record.  The Board 
notes that the report terms the diagnosis as "possible."  
The Court has held that medical opinions which are 
speculative, general or inconclusive are not probative.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).

The Board notes in passing that the Veteran's left knee 
disability would not exceed the currently assigned 10 percent 
disability rating if the criteria of Diagnostic Code 5003 
were applied.  As previously noted, the Veteran's range of 
motion of the left knee far exceeds that for a compensable 
disability rating and thus would not qualify for a 10 percent 
disability rating under the criteria of Diagnostic Codes 5260 
or 5261.  

For the reasons stated above, the Board finds that additional 
disability, over and above the 10 percent rating which has 
already been assigned, is not warranted.


DeLuca considerations

As above, the Board has taken into consideration the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  Here again, the 
Board has no reason to doubt that the Veteran experiences 
knee pain that precludes him from full range of motion and 
certain hobbies, such as golf.  However, VA examiners, after 
noting the Veteran's pain, found range of motion was not 
limited by fatigue, weakness, lack or endurance, or lack of 
incoordination, but was limited by pain.  The Board notes 
that the Veteran does not use a cane, a knee brace or other 
assistive device.  

For these reasons, the Board finds that additional 
disability, over and above the 
10 percent ratings which have already been assigned, is not 
warranted.

Fenderson consideration

The Board will consider whether staged ratings are 
appropriate in accordance with the guidance provided in 
Fenderson, supra.

After reviewing the entire record, the Board notes that the 
evidence does not support a finding that either of the knee 
conditions were worse during any period since his effective 
date of service connection, February 1, 1993.  As noted, the 
Veteran's ranges of motion have remained well above the 60 
degree mark and his extension has consistently been normal.  
Moreover, there is no evidence of instability that can be 
characterized as moderate or severe at any time between the 
Veteran's effective date and the current time.  If anything, 
the evidence supports a conclusion that the Veteran's 
instability did not begin until well after the effective 
date.  Thus, staged ratings are not appropriate in this case.

Extraschedular consideration

An extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. See 38 C.F.R. 
§ 3.321(b)(1) (2008).  An exceptional case includes factors 
such as marked interference with employment or frequent 
periods of hospitalization that render impracticable the 
application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, with respect to the initial inquiry posed by 
Thun, the Board has been unable to identify an exceptional or 
unusual disability picture with respect to the veteran's 
service- connected knee or shoulder disabilities.  The 
medical evidence fails to demonstrate that the symptomatology 
of any of the Veteran's service-connected disabilities is of 
such an extent that application of the ratings schedule would 
not be appropriate.  In fact, as discussed in detail above, 
the symptomatology of the Veteran's disabilities are 
specifically contemplated under the ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluations adequately 
contemplate the Veteran's levels of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment. See 
38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for any of his service-connected 
disabilities under consideration.  In addition, although the 
Veteran has complained of numerous physical inabilities, such 
as lifting above his head and standing or sitting for long 
periods, it appears from the record evidence that the Veteran 
continues to be employed.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for service-connected residuals of a left shoulder 
injury is denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected right knee chondromalacia 
patella is denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected left knee chondromalacia 
patella is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


